The corporation of the city of New York, in regulating and improving streets, may either cause estimates to be made of the cost of the work, and have the amount assessed and collected before doing or contracting for the work, or it may, under its own ordinance directing the improvement, cause the work to be done, and, after the work is done and the cost ascertained, have the amount assessed and collected.
It is not necessary to make a distinct assessment for each street; several may be included in one assessment.
When the corporation elects to do the work before any assessment is made, it is not necessary for the common council to declare in advance what property is intended to be benefited by the work, or to fix the limits of the property to be assessed.
A part of the work was done under an ordinance, passed November 3d, 1847, which appointed three persons to make an estimate of the expense, and to assess the amount among the owners of property intended to be. benefited, but who never acted in the premises; the residue of the work was done under an ordinance passed in 1849, including work not embraced in the first ordinance, and removing the former and appointing new assessors, who made one assessment for all the work done under both ordinances, and the assessment was approved by the common council. Held, a valid assessment.
The common council did not directly declare what property was benefited by the work, or what should be assessed to defray the cost of it; but the assessment fixed certain limits as embracing the property benefited, *49and the approval of such assessments was held a sufficient designation by the common council of the property benefited.
The common council need not cause the amount assessed upon the property of any person to be demanded of such person before issuing a warrant for its collection, though a demand before levying upon property is necessary.
(S. C., 8 N. Y. 120.)